Case: 3:14-cr-00147-WHR Doc #: 40 Filed: 06/25/20 Page: 1 of 2 PAGEID #: 136

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
vs. : Case No. 3:14cr147
JAMAL Y. MILLER-JOHNSON, JR., : JUDGE WALTER H. RICE
Defendant. :

 

DECISION AND ENTRY FINDING DEFENDANT IN VIOLATION OF
SUPERVISED RELEASE, REVOKING SAME AND IMPOSING SENTENCE,
WITH A PERIOD OF SUPERVISED RELEASE TO FOLLOW, UPON
CERTAIN STATED CONDITIONS; RIGHT OF APPEAL ORALLY
EXPLAINED AND UNDERSTOOD; NEITHER COUNSEL FOR THE
GOVERNMENT NOR FOR THE DEFENDANT HAD ANY PROCEDURAL
OR SUBSTANTIVE OJBECTIONS TO THIS COURT’S DISPOSITION;
TERMINATION ENTRY

 

On January 2, 2020, the Defendant, having previously been found in violation of his
Supervised Release that began July 9, 2018, appeared in open Court for final disposition.

Pursuant to the record made in open Court on the aforesaid January 2, 2020, this Court
revoked the Defendant’s supervised release and remanded him to the custody of the Attorney
General of the United States, the Bureau of Prisons, for a period of 18 months, with credit for all
allowable presentence jailtime, with a period of 18 months of supervised release to follow,
subject to the following conditions:

1, Defendant shall fulfill any presently undischarged obligations of supervised

release as initially imposed;
Case: 3:14-cr-00147-WHR Doc #: 40 Filed: 06/25/20 Page: 2 of 2 PAGEID #: 137

2 Defendant shall make contact with the Office of Reentry within three working
days of returning to the community for enrollment in its Reentry Career Alliance Academy; and,

5 Defendant is to be screened for Reentry Court.

The Court recommends that Defendant be incarcerated as close to his home in the
Dayton, Ohio, area as is possible consistent with his security status and that he be made eligible
for and enrolled in any and all available drug treatment. The Court further recommends that he
receive any available job training.

Following the above, the Defendant was orally advised of his right of appeal and he
indicated, in an oral fashion, an understanding of same.

Neither counsel for the government nor for the Defendant had any procedural or

substantive objections to this Court’s disposition.

The captioned cause is ordered terminated upon the docket records of the United States

District Court for the Southern District of Ohio, Western Division, at Dayton.

bcd Line! et ee

 

June 25, 2020 WALTER H. RICE
UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of record
